


110 SRES 226 ATS: Recognizing the month of November 2007 as

U.S. Senate
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		S. RES. 226
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Lautenberg (for
			 himself, Mr. Martinez,
			 Mr. Menendez, Mrs. Murray, Mr.
			 Brown, Mr. Inouye,
			 Mr. Obama, Mr.
			 Lieberman, Mr. Salazar,
			 Mr. Bayh, Mr.
			 Feingold, Mr. Casey,
			 Mr. Nelson of Florida, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			July 11, 2007
			Committee discharged; considered, amended and with an
			 amendment to the title, and agreed to
		
		RESOLUTION
		Recognizing the month of November 2007 as
		  National Homeless Youth Awareness Month.
	
	
		Whereas between 1,300,000 and 2,800,000 children and teens
			 are homeless in the United States each year, with many staying on the streets
			 or in emergency shelters;
		Whereas families with children are the fastest growing
			 segment of the homeless population and now make up approximately
			 1/3 of that population;
		Whereas homeless youth are typically too poor to secure
			 basic needs and are unable to access adequate medical or mental health
			 care;
		Whereas each day 13 homeless youth die due to physical
			 assault, illness, or suicide;
		Whereas many youth become homeless due to a lack of
			 financial and housing resources as they exit juvenile corrections and foster
			 care;
		Whereas 25 percent of foster youth experienced
			 homelessness within 2 to 4 years after exiting foster care;
		Whereas homeless youth are most often expelled from their
			 homes by their guardians after physical, sexual, or emotional abuse or
			 separated from their parents through death or divorce without adequate
			 resources; and
		Whereas awareness of the tragedy of youth homelessness and
			 its causes must be heightened so that greater support for effective programs
			 involving businesses, families, law enforcement agencies, schools, and
			 community and faith-based organizations, aimed at helping youth remain off the
			 streets becomes a national priority: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 values and efforts of businesses, organizations, and volunteers dedicated to
			 meeting the needs of homeless children and teens;
			(2)applauds the
			 initiatives of businesses, organizations, and volunteers that employ time and
			 resources to build awareness of the homeless youth problem, its causes, and
			 potential solutions, and work to prevent homelessness among children and teens;
			 and
			(3)should recognize
			 the month of November as National Homeless Youth Awareness Month
			 and encourages these businesses, organizations, and volunteers to continue to
			 intensify their efforts during the month of November 2007.
			
